In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-22-00258-CV
      ___________________________

   IN RE LANCE HOWERTON, Relator




              Original Proceeding
 415th District Court of Parker County, Texas
        Trial Court No. CV-21-0594


  Before Birdwell, Womack, and Wallach, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s emergency petition for writ of mandamus

and is of the opinion that relief should be denied. 1 Accordingly, relator’s petition for

writ of mandamus is denied.

                                                      Per Curiam

Delivered: July 14, 2022




      1
       The issues raised in relator’s petition will be addressed in the interlocutory
appeal pending before this court, Case No. 02-22-234-CV.

                                           2